              Case 1:19-cv-03145-KBJ Document 19 Filed 04/23/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JOHN BURKE,

 Plaintiff,                                         Civil Action No.: 19-3145 (KBJ)
     v.

 PAUL J. WIEDEFELD,

 Defendant.

  PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION

                           FOR LEAVE TO SUPPLEMENT HIS REPLY

          Plaintiff’s motion should be granted because defendant challenges the accuracy of the

reports not the merits of the motion, and so defendant conceded the motion. LCvR 7(b).

          Furthermore, “Panhandling – Public Transportation” refers to panhandling in a Metro Bus

or inside a Metro Car. D.C. Code § 22–2302(b) “No person may ask, beg, or solicit alms in any

public transportation vehicle; or at any bus, train, or subway station or stop.” (emphasis added).

          “Panhandling in a Metro station” refers to panhandling in areas of a Metro “subway station

or stop” outside of the McFarlin zones, that is, with 15 feet of the entrances to or the exits from the

subway escalators. See McFarlin v. District of Columbia, 681 A.2d 440, 448 (D.C. 1996)

construing the highlighted portion of the panhandling statute: “No person may ask, beg, or solicit

alms in any public transportation vehicle; or at any bus, train, or subway station or stop.” D.C.

Code § 22–2302(b) (emphasis added).

          The mere fact that a person was arrested at Union Station does not mean the offense was

“panhandling in a Metro station” because it could have been panhandling inside a Metro car or a

inside Metro Bus.




                                                Page 1
          Case 1:19-cv-03145-KBJ Document 19 Filed 04/23/20 Page 2 of 2



       But it would seem that defendant, unlike Mr. Burke, through WMATA’s Metro Transit

Police would have access to incident reports for arrests made at Union Station Metro, and the fact

that defendant did not submit any incident reports supports Mr. Burke’s position.



Respectfully submitted,

/s/ William Claiborne
William Claiborne
D.C. Bar # 446579
Counsel for plaintiffs

ClaiborneLaw
717 D Street, N.W
Suite 300
Washington, DC 20004-2815
Phone 202/824-0700
Email claibornelaw@gmail.com




                                              Page 2
